Exhibit 10.5

 

[g133581koi001.jpg]

AMENDMENT NO. 001

TO

MASTER LOAN AND SECURITY AGREEMENT

 

This Amendment No. 001 dated June 16, 2010 amends that certain Master Loan and
Security Agreement (the “Agreement”) dated as of August 31, 2009 by and between
FIFTH THIRD BANK, an Ohio corporation, having an office at 38 Fountain Square
Plaza, Cincinnati, Ohio 45263 (the “Lender”), and STELLARIS LLC, a limited
liability company organized under the laws of the State of Nevada and having a
principal place of business at 26000 Commercentre Drive, Lake Forest, California
92630, and JAMES CONSTRUCTION GROUP, L.L.C., a limited liability company
organized under the laws of the State of Florida and having a principal place of
business at 11000 Industriplex Blvd., Suite 150, Baton Rouge, Louisiana
(collectively, “Borrowers” and each individually a “Borrower”).  Unless
otherwise specified herein, all capitalized terms shall have the meanings
ascribed to them in the Agreement.

 

In consideration of the sum of Ten Dollars ($10.00) in hand paid, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and each of the undersigned hereby agree that from and
after the date hereof, the Master Loan and Security  Agreement and each Schedule
thereto will be amended as follows:

 

1.                                       Paragraph 1 is hereby deleted in its
entirety and the following is hereby inserted in lieu thereof:    “This Master
Loan and Security Agreement (this “Agreement”) dated as of August 31, 2009 is
made by and between FIFTH THIRD BANK, an Ohio corporation, having an office at
38 Fountain Square Plaza, Cincinnati, Ohio 45263 (“Lender”), and STELLARIS LLC,
a limited liability company organized under the laws of the State of Nevada and
having a principal place of business at 26000 Commercentre Drive, Lake Forest,
California 92630, and JAMES CONSTRUCTION GROUP, L.L.C., a limited liability
company organized under the laws of the State of Florida and having a principal
place of business at 11000 Industriplex Blvd., Suite 150, Baton Rouge, Louisiana
and each of the undersigned (individually and collectively, the “Borrower”). 
Each individual Equipment Schedule shall identify the Borrower(s) for that
Equipment Schedule.  Each Equipment Schedule, together with this Master
Agreement, shall constitute a separate and enforceable Agreement against the
Borrower(s) who executed such Agreement.  Borrower shall be jointly and
severally liable to Lender for each and every obligation under this Master
Agreement with respect to each Equipment Schedule executed by such Borrower.

 

2.                                       Section 12(a) is hereby deleted in its
entirety and the following is hereby inserted in lieu thereof:  “Borrower is a
company duly organized, validly existing and in good standing under the laws of
the state of its organization specified below the signature of Borrower with
full power to enter into and to pay and perform its obligations under the
Equipment Schedule and this Agreement as incorporated therein by reference, and
is duly qualified or licensed in all other jurisdictions where its failure to so
qualify would adversely affect the conduct of its business or its ability to
perform any of its obligations under or the enforceability of this Agreement.”

 

3.                                       Section 20 is hereby inserted with the
following:

 

20.                           Borrower Aspects.   Each Borrower shall be
individually and severally liable to Lender for each and every representation,
warranty, and covenant of said Borrower made in or pursuant to this Agreement.

 

1

--------------------------------------------------------------------------------


 

A  Borrower’s obligations under this Agreement shall not be affected by any
action or inaction by Lender, by any lack of prior enforcement or retention of
any rights against any Borrower, by any illegality, unenforceability, or
invalidity of any Borrower’s obligations, or by any circumstance or condition,
including, without limitation, (i) any termination, amendment, or modification
of, or supplement to this Agreement or any action by any Borrower with respect
to the Equipment; (ii) any failure or delay to conform or comply with any term
of this Agreement; (iii) any waiver, consent, extension, indulgence, compromise,
settlement, release, or other action or inaction under or in respect of this
Agreement, or any exercise or non-exercise of any right, remedy, power, or
privilege under or in respect of this Agreement; (iv) any voluntary or
involuntary bankruptcy, insolvency, or similar proceeding with respect to any
Borrower; (v) any limitation on the liability or obligations of Lender or any
Borrower or any discharge, termination, cancellation, frustration, invalidity or
unenforceability of this Agreement; (vi) any defect in title to or condition of
the Equipment; (vii) any merger or consolidation of any Borrower into or with
any other corporation; and (viii) any other condition or circumstance which
might otherwise constitute a legal or equitable discharge, release, defense, or
limitation arising out of any laws of the United States of America or any state
thereof.  Each Borrower agrees that Lender shall not be required to file suit or
proceed to obtain or assert a claim against any other Borrower or its assets,
either before or as a condition to enforcing such first Borrower’s liability
under this Agreement.

 

EXCEPT AS MODIFIED HEREBY, ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE
MASTER AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE IN ALL RESPECTS
HEREBY RATIFIED AND AFFIRMED.  This Amendment is not binding or effective with
respect to the Master Agreement until executed on behalf of Lender and Borrower
by authorized representatives of Lender and Borrower, respectively.

 

Remainder of page intentionally left blank.  Signature page follows.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment to the
Master Loan and Security Agreement as of the day and year first above written,
and by such execution hereby ratify and affirm all terms and conditions set
forth in the Master Agreement.

 

 

LENDER:

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Gerald Whitfield

 

Name:

Gerald Whitfield

 

Title:

Vice President

 

 

 

 

 

BORROWER:

 

STELLARIS LLC

 

 

 

 

 

By:

/s/ Alfons Theeuwes

 

Name:

Alfons Theeuwes

 

Title:

CFO

 

State of Incorporation: NEVADA

 

 

 

 

 

BORROWER:

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

Name:

Peter J. Moerbeek

 

Title:

Member

 

 

 

State of Incorporation: FLORIDA

 

3

--------------------------------------------------------------------------------

 